PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/339,788
Filing Date: 29 Dec 2011
Appellant(s): Walther et al.



__________________
Steven G. Parmelee
Fitch, Eve, Tabin & Flannery LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/09/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Rejections of Claims 9 and 11-14 under pre-AIA  U.S.C. 103(a) as being unpatentable over US Pub. No. 2010/052274 to West et al. in view of GB 2458115 to Su; and unpatentable over US Pub. No. 2003/0106969 to Dillon et al. in view of GB 2458115 to Su.

Argument [1]: “Independent claim 9 specifies, “a vertical intravenous pole having a bottom portion and outwardly-extending intravenous-fluid bag support arms.3” The Examiner offers two separate rejections of claim 9, one relying on West and the other relying on Dillon as primary references that teach both an IV pole and the outwardly-extending intravenous-fluid bag support arms. With all due respect, the Examiner errs in these regards.
“Intravenous poles” are so named because they serve to hold bags of intravenous
fluids that are to be administered to a patient intravenously. The word “intravenous” unambiguously refers to “situated, performed, or occurring within or entering by way of a vein.” Claim 9 goes further in these regards by specifically requiring that the intravenous
pole have support arms for an intravenous-fluid bag. Claim 9 also specifies that this structure
moves “during ordinary use to thereby move with a corresponding patient as the patient
moves from one area to another area.5”
Neither of the Examiner’s primary references, however, is concerned with
intravenous fluids nor with anything having to do with a patient’s veins.
Instead, by way of contrast, both West and Dillon, the two primary references being
relied upon by the Examiner, are keenly and solely focused on leukoreduction. As explained
by West, “Leukoreduction refers to the process of removing leukocytes from blood or a
blood component prior to a transfusion.”6 As is also explained by West, “leukoreduction
involves the transfer of blood or a blood component from a pre-filter container to a post-filter
container through a tubing line having a leukoreduction filter.”
Accordingly, those skilled in the art will know and understand that leukoreduction
and the administration of intravenous fluids are utterly distinct and separate activities. As one
significant example in these regards, intravenous fluids are most assuredly administered in
close proximity to a patient in order to facilitate introducing the IV fluid into the patient’s
vein while leukoreduction components are never tethered to the patient in any way and the
process can be readily carried out remotely from the patient.
Because the teachings of these references are solely directed towards leukoreduction,
their teachings literally have nothing to do with intravenous poles. Accordingly, these
references cannot be fairly relied upon as reading upon this feature of claim 1. 1
…
 “While the Examiner correctly recites these provisions (albeit only in part), the Examiner leaves out the fact that this test applies to the preamble of a claim and not to the contents of the main body of a claim. Claim 9’s preamble reads “An apparatus,” and according the Examiner’s analysis is clearly not applicable thereto.
Instead, the recitation at issue, “a vertical intravenous pole having a bottom portion and outwardly-extending intravenous-fluid bag support arms,” appears in the main body of claim 9 as a positive recitation. Accordingly, the Examiner errs as a matter of law by relying upon the stated analysis; it is of no relevant account whether the prior art leukoreduction carts might be “capable” of holding intravenous-fluid bags as that is not the relevant test to apply. 2
…
“It would be clear to the ordinarily-skilled person that leukoreduction carts are not IV poles. Instead, the ordinarily-skilled person will understand that these two apparatuses are designed and configured to serve very different purposes. If nothing else, it is clear that leukoreduction carts are not configured to move “during ordinary use to thereby move with a corresponding patient as the patient moves from one area to another area” as specified in claim 9.”

Response: Firstly, it should be noted that while it has been held that functional language in the preamble does not structurally limit the claim, it has also been held that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”3 As such, it is clear that the use of the term “intravenous” only limits a pole structure in such that it requires structural features that allow it to support intravenous bags at a height to allow gravity to affect the fluid contained within.
In regards to Appellant’s specific arguments against the poles of West and Dillon, the main focus of the argument hinges on the fact that the poles in the applied references are not disclosed as supporting bags which contain intravenous fluids which are also connected to the veins of a patient, and therefore do not read on the limitation of “an intravenous/IV pole”. However, the intravenous bags are not a positively claimed element, and the only structural language pertaining to the pole itself in the claims is “a vertical intravenous pole having a bottom 4. As stated above, a pole structure being limited by the term “intravenous” requires a pole having a height capable of supporting a fluid bag so that gravity can act on the fluid, and support arms being limited by “intravenous-fluid bag” requires arms that are able to interface with an aperture at the top of an intravenous-fluid bag. Both West and Dillon disclose poles that have arms which support fluid bags such that gravity drains the fluid from them5 and as such read on the claims. The use of the adjective “intravenous” does not include the added limitation that items supported by the poles are connected to the veins of a patient, and the use of “intravenous-fluid bag support arms” does not require a reference to disclose intravenous-fluid bags on the arms.
Furthermore, in regards to the arguments pertaining towards the limitation that the poles must be configured to “move during ordinary use to thereby move with a corresponding patient as the patient moves from one area to another area”, it should be noted that the limitation prior to what is cited above states “a plurality of rolling members disposed on an underside of the base; such that the apparatus will move during ordinary use to thereby move with a corresponding patient as the patient moves from one area to another area”6. West and Dillon each disclose bases having rolling members on their undersides7, and therefore one having ordinary skill in the art would understand that they can be moved with a user. Therefore as no structure of West or Dillion prevents their poles from being moved during use, they read on the claim.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAYLOR L MORRIS/Examiner, Art Unit 3631                                                                                                                                                                                                        
Conferees:
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s response filed 12/09/2020; Pg.6-7.
        2 Applicant’s response filed 12/09/2020; Pg. 8-10.
        3 MPEP 2114 II; Ex parte Masham, 2 USPQ2d 1647.
        4 Claims filed 05/05/20; Claim 9, Lines 2-3.
        5 West: [0004], [0068]; Dillon: [0007].
        6 Claims filed 05/05/20; Claim 9, Lines 8-10.
        7 West: Fig. 1; 32; Dillon: [0011]